       Case 5:18-cv-00197-DPM Document 65 Filed 08/02/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

DON BLACK
ADC #113670                                                   PLAINTIFF

v.                      No. 5:18-cv-197-DPM

GERALDINE CAMPBELL, APN,
Medical Services, ADC; and TERRI
MOODY, APN, Medical Services, ADC                        DEFENDANTS

                                ORDER
     The   Court    adopts    Magistrate    Judge     Ray's   unopposed
recommendation, Doc. 64.      FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes). Motion for summary judgment, Doc. 58,
granted. Black's remaining claims will be dismissed with prejudice.
     So Ordered.

                                                         y
                                        D .P. Marshall Jr.
                                        United States District Judge
